Citation Nr: 0120952	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post excision 
scar from malignant melanoma of the anterior chest wall, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1983.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (Board) from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which denied an increased 
rating for status post excision scar from malignant melanoma 
of the anterior chest wall, rated as 30 percent disabling.  


FINDING OF FACT

The veteran's status post excision scar from malignant 
melanoma of the anterior chest wall is manifest by tissue 
loss, marked discoloration, and color contrast.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for status 
post excision scar from malignant melanoma of the anterior 
chest wall have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.41, 4.42, 4.118, Diagnostic 
Codes 7800 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the December 1999 rating decision, the April 2000 statement 
of the case, and the November 2000 supplemental statement of 
the case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding the 
assignment of a rating in excess of 30 percent for status 
post excision scar from malignant melanoma of the anterior 
chest wall.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from VA medical care providers identified by the 
veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded VA 
examinations in October 1999 and May 2000 in connection with 
this claim, and the Board finds these examinations to be 
adequate.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran's status post excision scar from malignant 
melanoma of the anterior chest wall is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  The rating scheme 
provides a 30 percent rating for scarring that is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating is warranted 
for a complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  A note following this code provides that when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent rating 
to 50 percent, and the 10 percent rating to 30 percent; the 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

In reviewing the medical evidence, the Board is of the 
opinion that a 50 percent rating is warranted for the 
veteran's service-connected status post excision scar from 
malignant melanoma of the anterior chest wall under the 
criteria of Diagnostic Code 7800.  A note following this code 
provides that when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, a 30 percent rating may be increased to 50 
percent.  The evidence reveals precisely this.  In 
particular, the October 1999 VA examination report shows that 
the veteran's scar was very white, sunken, and missing a lot 
of tissue.  The May 2000 VA examination report shows that his 
scar was very prominent, very white, depressed below the 
surrounding skin level, and surrounded by a ring of reddened 
hypervascular skin.  The scar area includes the left neck.  
As such, the evidence shows that his scar is manifest by 
tissue loss, marked discoloration, and color contrast.  It is 
intended that the regulations be applied liberally to allow 
for the maximum benefit possible.  Accordingly, in view of 
the evidence, an increase to a 50 percent rating is warranted 
for the veteran's anterior chest wall scar under the criteria 
of Diagnostic Code 7800.  38 C.F.R. §§ 3.103(a), 3.303(a).

The Board finds that this claim does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The evidence does not show that the 
veteran has been hospitalized frequently for his status post 
excision scar from malignant melanoma of the anterior chest 
wall scar.  In addition, the evidence does not show that this 
disability has caused a marked interference with employment.  
Instead, the May 2000 VA examination report shows that the 
veteran is employed as a teller in a check-cashing 
establishment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture does not rise to 
a level that would warrant assigning a rating in excess of 50 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for status post excision scar from 
malignant melanoma of the anterior chest wall is granted to 
50 percent, subject to the law and regulations governing the 
payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

